Citation Nr: 1734232	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-49 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for breathing problems or a lung disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a stroke.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for bowel incontinence as secondary to service-connected lumbar spine disability, or as secondary to breathing problems or a lung disorder.

6.  Entitlement to service connection for erectile dysfunction as secondary to service-connected lumbar spine disability, or as secondary to a stroke or an acquired psychiatric disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to service-connected lumbar spine disability.

8.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

9.  Entitlement to an evaluation in excess of 20 percent for right lower extremity sciatica associated with service-connected lumbar spine disability.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1978 to September 1982.  Regarding his second period of active service in the U.S. Marine Corps from March 1986 to July 1987, an unappealed December 1992 RO decision determined that the character of discharge was under dishonorable conditions for purposes of VA benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2010, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2013, the Board remanded the Veteran's claims for further development.  A more detailed procedural history is provided therein.  These matters are now returned to the Board for further review.

With regard to the Veteran's applications to reopen his claims for service connection for breathing problems or a lung disorder, a right ankle disability, and for a stroke, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

With regard to the issue of entitlement to an evaluation in excess of 20 percent for the Veteran's right lower extremity sciatica, the Board remanded the service connection claim in April 2013.  Subsequently, a March 2017 rating decision granted service connection and assigned a 20 percent rating.  Because the Veteran's claim for an increased rating for his lumbar spine disability is on appeal herein, and because Note 1 to the General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) provides for separate evaluation of associated neurologic abnormalities, the Board finds that the issue of entitlement to a higher rating for the his right lower extremity sciatica associated with his lumbar disability is properly before the Board herein as intertwined.  See 38 C.F.R. § 4.71a (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran has requested that his case be advanced on the docket due to financial hardship (homelessness).  See Correspondence, July 2017.  The motion to advance the case on the docket is granted.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a stroke, right ankle disability, and an acquired psychiatric disorder, entitlement to an evaluation in excess of 20 percent for a lumbar disability, entitlement to an evaluation in excess of 20 percent for right lower extremity sciatica, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision denied the Veteran's application to reopen a previously denied claim for service connection for a breathing problem; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

2.  Evidence received since the August 2007 rating decision is cumulative and redundant with regard to the claimed breathing problems and lung disorder.

3.  An August 2007 rating decision denied the Veteran's application to reopen a previously denied claim for service connection for a right ankle sprain; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

4.  Evidence received since the August 2007 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for a right ankle disability.

5.  An August 2007 rating decision denied the Veteran's claim for service connection for a stroke; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

6.  Evidence received since the August 2007 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for a stroke.

7.  No left ankle disability is shown.

8.  The Veteran's stress incontinence of feces is not shown to be proximately due to or aggravated by service-connected disability.

9.  The Veteran's erectile dysfunction is not shown to be proximately due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied an application to reopen a claim for service connection for breathing problems is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for breathing problems and a lung disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The August 2007 rating decision that denied an application to reopen a claim for service connection for a right ankle sprain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2007).

4.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The August 2007 rating decision that denied service connection for a stroke is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2007).

6.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a stroke.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

8.  The criteria for service connection for stress incontinence of feces are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

9.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's applications to reopen the claims for service connection for a right ankle disability and for a stroke are granted herein, and the matters are remanded for further development.  Therefore, any deficiencies regarding the duties to notify and assist are nonprejudicial with regard to these claims.

With regard to the claims involving breathing problems (request to reopen), a left ankle disability, erectile dysfunction, and bowel incontinence, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that June 2007 (left ankle), January 2010 (left ankle), June 2009 (breathing), November 2009 (breathing), January 2010 (bowel incontinence), and April 2010 (erectile dysfunction) notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  The June 2009 and November 2009 notice letters also explained the basis of the last final denial of service connection for a breath problem or lung disorder, the meaning of "new" and "material" evidence, and described the particular types of evidence necessary to substantiate the elements of the claim that were found to be insufficiently shown at the time of the prior final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the request to reopen the claim involving breathing problems, there is no duty to provide a VA examination or obtain a VA medical opinion in connection with an application to reopen a previously denied claim unless new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4).  As will be explained below, the Board has found that new and material evidence has not been received sufficient to reopen the claim.  Therefore, there is no duty to provide a VA examination or obtain a VA medical opinion for that claim.

Regarding the claim for service connection for a left ankle disability, the Board acknowledges that the Veteran was not afforded a VA examination.  The Board finds, however, that there is no duty to provide any VA examination, as explained in detail below, because there is no evidence tending to indicate that the Veteran has a current left ankle disability, and because there is no credible evidence that any left ankle disease or injury was incurred in service.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Regarding the claims for service connection for bowel incontinence and erectile dysfunction, the Veteran was afforded a January 2010 VA examination relating to his bowel incontinence claim, and November 2009, April 2010, and April 2015 VA examinations relating to his erectile dysfunction claim.  The Board finds that the VA examination reports are adequate upon which to base a decision on the Veteran's claims.  The VA examiners reviewed the file, took a history from the Veteran, examined him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

In April 2013, the Board remanded the claims so that any outstanding records from the Social Security Administration (SSA), to provide the Veteran an opportunity to identify any outstanding treatment records, and to afford him a new VA examination for his claimed erectile dysfunction, including to address secondary service connection.  Subsequently, in October 2014, the SSA records were obtained.  In October 2014, the RO sent a letter to the Veteran requesting that he identify any outstanding treatment records for VA to obtain.  In April 2015, the directed VA examinations were performed and the examiners answered all the questions posed by the Board and provided adequate rationales for their conclusions.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

A.  Breathing/Lung

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim for service connection for breathing problems or a lung disorder.  For the reasons explained below, the Board finds that new and material evidence has not been received.

If a notice of disagreement or new and material evidence is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  Similarly, if a substantive appeal is not perfected within 60 days of the issuance of a statement of the case, or within one year of the determination by the AOJ, which date is later, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As an initial matter, and as noted in the introduction above, an unappealed December 1992 RO decision determined that the character of the Veteran's discharge from his second period of active service from March 1986 to July 1987 was under dishonorable conditions for purposes of VA benefits.  Therefore, the Veteran is ineligible for VA compensation relating to his second period of active service.  See 38 C.F.R. § 3.12 (2016).

During his first period of service in the Air Force, the service personnel records show that the Veteran worked in a base commissary (grocery store) and a stock and retail clerk.  

A November 2004 rating decision denied the Veteran's claim for service connection for breathing problems.  The Veteran filed a March 2005 notice of disagreement, an August 2005 statement of the case (SOC) was issued, but no substantive appeal was filed thereafter within one year of the rating decision.  Therefore, the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

In December 2005, the Veteran filed an application to reopen the claim.  An April 2006 rating decision reopened the claim based on new evidence of chronic obstructive pulmonary disease (COPD), but denied the claim on the merits based on the lack of evidence of a nexus to service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the April 2006 rating decision, and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2006).

In March 2007, the Veteran filed another request to reopen the claim. An August 2007 rating decision denied reopening the claim on the basis of the lack of evidence of a nexus to service for his respiratory problems.   The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the August 2007 rating decision, and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2007).

In March 2009, the Veteran again filed a request to reopen the claim for a lung disorder, including empyema and asthma.  A December 2009 rating decision denied the application to reopen the claim.  The Veteran filed a January 2010 notice of disagreement, a September 2010 SOC was issued, and the Veteran filed a November 2010 appeal.

As noted in the introduction above, regardless of a decision of the RO to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

At the time of the last final denial in August 2007, the evidence of record included the Veteran's service treatment records, which showed treatment for an upper respiratory infection with symptoms including a cough, but no notations of any lung symptoms or disease.  See, e.g., STRs, August 1978 at p.80 of 123.  In fact, a December 1985 enlistment report of medical history (for his second period of service with the dishonorable character of discharge) shows the Veteran checked the boxes indicating he did not experience any chronic cough or shortness of breath.  See STRs, uploaded October 2014 at p.9 of 50.  Also of record were the Veteran's VA treatment records showing diagnosed stage IV COPD and "asthma/smoker," and which showed that the Veteran reported smoking one to two packs of cigarettes per day, as well as smoking crack cocaine, and that he began smoking cessation in March 2005.  See VA treatment records at p.14, 32, 36, and 111 of 211.

Since the last final August 2007 rating decision, new evidence associated with the claims file includes the Veteran's statement that he was exposed to asbestos in service, and his neighbor and cousin's March 2010 lay statements that the Veteran has difficulty breathing when walking short distances.  See Appeal, November 2010.  Also new are his service personnel records that show that he was a base store worker in service, and that in April 1982, he waived his right to a separation examination.  See Personnel records at p.8 of 59; and at p.26-31 of 41.  Also new are his more recent VA treatment records showing that he continued to be followed for his diagnosed COPD and asthma, and that in March 2009, he had empyema and underwent a right thoracotomy/decortication.  See VA treatment records, March 2009 (COPD and empyema - p.68 and 76 of 79), March 2010 (asthma - p.12 of 27).  Finally, new is the Veteran's January 2010 statement that he was given cigarettes as part of his C-rations in service.

The Board finds that the "new" evidence received since the last final denial is not "new and material."  Since the last final denial, there remains no evidence tending to link the Veteran's COPD, asthma, or empyema to his first period of active service, including to his alleged asbestos exposure or his reported history in service of working in a sub-zero warehouse.  See, e.g., Appeal, November 2010; Statement (Form 9), April 2005.  The Veteran's occupation is not consistent with exposure to friable asbestos fibers as would be possible in construction or maintenance occupations.   Rather, the medical evidence shows various clinicians have linked the Veteran's COPD and other respiratory illness and disease to his 33-year or greater history of smoking cigarettes, and to smoking crack cocaine.  See, e.g., VA treatment records, March 2005 (p.115 of 211), March 2009 (p.72 of 79).  While the Board acknowledges that the Veteran's cousin noted in her March 2010 statement that the Veteran returned from service with "a number of physical and emotional disorders that he did not have upon entry," she did not specify which physical problems or symptoms she witnessed upon the Veteran's return from his first period of active service.  The Board acknowledges that she did report her observations of the Veteran's more recent symptoms, but this does not tend to indicate a nexus to his first period of active service.  Also, while the Board acknowledges the Veteran's assertion in January 2010 that he was given cigarettes in service, the Board notes that service connection may not be awarded for disease or injury due to the use of tobacco products during service, including cigarettes.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016).

Therefore, while the Board acknowledges the new evidence is new, it is not "material" in that there remains no evidence tending to link any respiratory disease to the Veteran's first period of active service.  As new and material evidence has not been found, the application to reopen the claim for service connection for breathing problems or a lung disorder is denied.

B.  Right Ankle

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim for service connection for a right ankle disability.  For the reasons explained below, the Board finds that new and material evidence has been received, and the claim is reopened.

March 1993 and May 1993 rating decisions denied the Veteran's claim for service connection for a right ankle sprain based on the lack of evidence of a current disability.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the March 1993 and May 1993 rating decisions, and the rating decisions became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (1993).

In July 2003, the Veteran filed an application to reopen the claim.  A November 2004 rating decision denied the application to reopen the claim, acknowledging the right ankle sprain in service but citing the lack of any new evidence submitted that related to an unestablished fact necessary to substantiate the claim.  The Veteran filed a March 2005 notice of disagreement.  April 2006, August 2007, and March 2010 rating decisions continued the denial of the claim.  A March 2011 SOC was issued, and the Veteran filed a May 2011 appeal.  

At the time of the last final denial in May 1993, the evidence of record included the Veteran's service treatment records, which showed he complained of right ankle pain in December 1978, and that he was treated in October 1979 for a right ankle sprain after a fall down stairs.  See STRs at p.29-48 (October 1979) and p.100 (December 1978) of 123.  The evidence also included the Veteran's VA treatment records, which did not show any diagnosed right ankle condition.  

Since the last final May 1993 rating decision, new evidence associated with the claims file includes a December 2003 VA treatment record that shows the Veteran reported a history of a right ankle injury in service and that he was experiencing right ankle pain (albeit an intercurrent twist injury was noted); "right ankle sprain, chronic, may involve peroneal tendons" was diagnosed.  See also VA treatment record, Washington, February 1999 at p.9 (1998 injury); Martinsburg, April 2009 at p.43 (2002 injury).  Also new is a March 2005 VA orthopedic record showing the Veteran complained of right ankle instability since a sprain in service, and showing that right ankle arthritis was diagnosed.  See VA treatment records, March 2005.  

Because the new evidence received since the last final denial includes new evidence of a diagnosed right ankle disability, including arthritis, the Board finds that new and material evidence has been received, and the claim is reopened.

Before a decision may be made on the claim, however, the Board finds that further development is required, as explained in the remand section below.
C.  Stroke

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim for service connection for a stroke.  For the reasons explained below, the Board finds that new and material evidence has been received, and the claim is reopened.

An August 2007 rating decision denied the Veteran's claim for service connection for a stroke on the basis that there was no evidence of treatment for a stroke in service, and no evidence of a current stroke (or residuals).  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the August 2007 rating decision, and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2007).

In March 2009, the Veteran filed an application to reopen the claim.  A December 2009 rating decision denied reopening the claim, citing the lack of any new evidence having been submitted.  The Veteran filed a November 2010 notice of disagreement, a March 2011 SOC was issued, and the Veteran filed a May 2011 appeal.

At the time of the last final denial in August 2007, the evidence of record included the Veteran's service treatment records, and his VA treatment records dated through March 2005, none of which included any evidence of any stroke.  In fact, a March 2005 VA treatment record specifically noted "no history of stroke."  See p.121 of 211.

Since the last final August 2007 rating decision, new evidence associated with the claims file includes an April 2015 VA medical opinion (relating to the erectile dysfunction claim) that notes a history of a stroke or TIA around March 2005.  Also new are VA treatment records noting a history of a stroke in 2006.  See, e.g., VA treatment records, December 2009 at p.14 (history of stroke with right hemiparesis), August 2010 at p.8 of 18 ("h/o stroke, 2006").

As the new evidence associated with the claims file since the last final denial includes evidence of a stroke or T.I.A. around March 2005 or in 2006, the Board finds that the evidence is not only "new" but also "material," and, therefore, the claim is reopened.  

Before a decision may be made on the claim, however, the Board finds that further development is required, as explained in the remand section below.

D.  Left Ankle

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty in the Air Force from August 1978 to September 1982.  He claims that he has a left ankle disability that is related to his active service.  He alleges he fell down a flight of stairs in service and tore ligaments in both of his ankles.  See Statement, March 2007; January 2010; VA treatment record, January 2010.  He also appears to allege that he has arthritis in his left ankle (albeit not entirely clear if this assertion was intended to reference the right ankle).  See Claim, July 2003.

As noted above, an unappealed December 1992 RO decision determined that the character of his discharge from his second period of active service from March 1986 to July 1987 was under dishonorable conditions for purposes of VA benefits.  

The Veteran's service treatment records include October 1979 records showing the Veteran reported right ankle pain after falling down a flight of stairs, and a right ankle sprain was diagnosed.  They are silent, however, as to any complaints or treatment for any left ankle problem. 

Post-service, a March 2005 VA orthopedic treatment record shows the Veteran complained of right ankle instability since a sprain injury in service, but the orthopedic physician noted "his other ankle is fine," and that x-rays of the left foot were normal.

A March 2005 VA treatment record shows the Veteran reported injuring his left foot that afternoon when it got stuck between two electric carts, which was diagnosed as a left foot sprain, but no ankle condition or diagnosis was shown.  See p.97 and 99 and of 211.

Thus, there are no medical records in the claims file showing any left ankle diagnosis or any objective medical findings indicating any left ankle disability.  

While the Board acknowledges the Veteran was diagnosed with pruritis involving his ankles, the Board finds that such diagnosis constitutes a dermatological condition, whereas it is the Veteran's contention in this case that he incurred left a left ankle injury, including torn ligaments, in a fall down stairs in service.  See VA treatment records, August 2010 at p.8.

Also, while the Board acknowledges the Veteran has reported left ankle pain, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see also Statement, December 2009.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any left ankle disability, service connection for such cannot be granted.  See id.  

The Board acknowledges that the Veteran claims to in fact have a left ankle disability caused by an in-service fall down stairs in which incident he alleges he tore the ligaments in both ankles, and that he asserts he has arthritis.  As shown above, however, his VA treatment records show no left ankle treatment or diagnosis, including no arthritis.  It was noted by a VA clinician as fine on examination.  The Board ultimately places more probative weight on the objective medical evidence of record.  See also White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).

Therefore, having found no current left ankle disability by a preponderance of the evidence, the Board concludes that service connection for a left ankle disability is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

E.  Bowel

The Veteran also claims entitlement to service connection for bowel incontinence as secondary to his service-connected lumbar spine disability.

As an initial matter, the Board notes that there is no evidence in the service treatment records of any complaints of bowel incontinence or any bowel problems, and the Veteran himself has not averred that his claimed bowel incontinence had its onset in service or otherwise is related to his service on a direct basis.  See also STRs, uploaded October 2014 at p.9 of 50 (denied rectal disease in 1985).

A January 2010 VA examination report shows the examiner noted the Veteran's history in November 2009 of experiencing a severe coughing episode from walking upstairs in cold air, coming inside, and then noticing a small amount of stool in his underwear.  The examiner noted the Veteran had an identical episode in December 2009, under the same set of conditions, and that after the two episodes, the Veteran denied having any problems with incontinence of stool or needing any pads.  The examiner also noted that the Veteran has known severe COPD.  The Veteran denied any history of episodes not related to coughing, he denied any episodes other than the two in November 2009 and December 2009, and he denied currently experiencing fecal incontinence.  The examiner noted there was no history of rectal bleeding, rectal prolapse, recurrent anal infections, proctitis, or symptoms of any anal itching or burning, diarrhea, difficulty passing stool, pain, tenesmus, hemorrhoids, or perianal discharge.  Examination revealed no hemorrhoids, anorectal fistula, anal or rectal stricture, impaired sphincter, rectal prolapse, or any other significant physical findings.  No sensory loss in the perianal gluteal hip, upper thighs, genital, or inguinal areas was found, and no perianal findings of hemorrhoids.  Anal sphincter tone was normal.  The prostate was normal and smooth.  The examiner noted that examination was normal.  The examiner noted that a January 2010 pulmonary function test (PFT) computerized interpretation was of a severe obstructive lung defect, and a severe decrease in diffusing lung capacity suggesting emphysema in the presence of an obstructive lung defect.  The examiner also noted that a February 2007 x-ray report of the lumbar spine shows an impression of mild degenerative changes.  The examiner recorded a diagnosis of "minor stress incontinence of feces secondary to paroxysmal coughing episode due to COPD."  The examiner reasoned that as noted in the report, there were only two episodes, both were precipitated by paroxysmal coughing episodes, the Veteran is known for severe COPD and is on multiple medications, and the Veteran had no further episodes since.

The January 2010 VA examiner went on to further restate his opinion that it is less likely as not that the Veteran's stress incontinence of feces was caused by or otherwise related to his service-connected lumbar spine disability.  The examiner noted that coughing episodes, particularly prolonged episodes, increase intra-abdominal pressure and can lead to resultant minor fecal incontinences, the Veteran's PFT shows severe COPD, which is associated with more frequent respiratory symptoms and coughing, and medical literature notes COPD as a risk factor for fecal incontinence.  Regarding the Veteran's lumbar disability, the examiner noted that physical examination showed normal sensation in the pelvic and perineal area with normal findings and good sphincter tone, x-rays revealed only minimal osteophyte formation, all disc spaces were preserved, there was no evidence of significant disc disease or loss of vertebral heights, and as a result, nerve root impingement is unlikely, whereas fecal incontinence is generally associated with S2, S3, S4 radiculopathy, and the Veteran has no evidence of such disease.  The examiner reiterated that there was a clear correlation between the Veteran's two coughing episodes due to his known severe COPD and his fecal incontinence, and that COPD is a known risk factor.

The Board also notes that a November 2009 VA examination report (lumbar) shows examination of the anus and rectal walls was normal, and an April 2010 VA examination report (genitourinary) shows that the examiner noted that a rectal exam in January 2010 revealed a normal prostate, rectum, and perirectal areas.

More recent VA treatment records do not show any complaints of bowel incontinence.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's stress incontinence of feces episodes were caused or aggravated by his service-connected lumbar spine disability.  As shown above, the January 2010 VA examiner opined that the Veteran's two episodes of stress incontinence of feces in 2009 were caused by coughing episodes from his severe COPD, and that they were not caused or otherwise related to his service-connected lumbar spine disability.  There is no medical evidence of record that contradicts the opinion of the January 2010 VA examiner, who all provided a very long, detailed rationale for his conclusions.  While the Board acknowledges that the VA examiner did not use the words "not aggravated by," the Board finds that the VA examiner very clearly found there was no relationship whatsoever to the Veteran's lumbar spine disability.  The examiner explained, in short, that the two isolated incidents in 2009 were caused by a cough due to COPD, and that the Veteran's lumbar spine had no nerve root involvement of S2, S3, and S4, which would be required in order for any fecal incontinence to have lumbar etiology. 

The Board acknowledges that the Veteran has alleged that he believes his bowel incontinence was related to his service-connected lumbar spine disability.  See, e.g., Statement, November 2010.  Ultimately, however, the Board finds the opinion of the January 2010 VA examiner to be the most probative - that it is not caused or aggravated by his lumbar spine, which VA examiner provided detailed objective findings and rationales for his conclusions.  The Board adds that in his December 2009 statement, the Veteran himself averred that he had bowel incontinence due to coughing due to a breathing problem, which is consistent with the opinion of the VA examiner.

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran's stress incontinence of feces is related to his active service, or caused or aggravated by service-connected disability, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

F.  Erectile Dysfunction

The Veteran also claims entitlement to service connection for erectile dysfunction as secondary to his service-connected lumbar spine disability.  The Board will also consider whether it is secondary to a stroke or acquired psychiatric disability.

As an initial matter, there is no evidence in the service treatment records of any complaints of erectile dysfunction in service, and the Veteran has not contended in this case that his erectile dysfunction is related to his service on a direct basis.  Rather, his theory of entitlement is based on secondary service connection.

The Veteran's VA treatment records show he has been followed for diagnosed erectile dysfunction since around 1999.  See VA treatment records, received August 2007 at p.1 (problem list); see also VA treatment records, received April 2010 at p.9 of 27 (since 2006).  None of the VA treatment records include notations regarding etiology.

The Veteran was afforded VA examinations in November 2009, April 2010, and April 2015.

The November 2009 VA examination report shows examination of the bladder, anus and rectal walls, urethra, perineal sensation, penis, testicles, prostate, epididymis/spermatic cord, seminal vesicles, and cremasteric reflex were all normal.  The examiner opined, citing to medical literature for support, that the Veteran's erectile dysfunction is less likely as not caused by his lumbar spine disability.  The examiner attributed the Veteran's erectile dysfunction to his illegal drug use, and/or stress from depression or his depression medication.

The April 2010 VA examination report shows the Veteran reported experiencing erectile dysfunction since the 1990s.  He denied nocturnal tumescence or early morning erections.  Examination of the penis, testicles, scrotum, urethra, epididymis/spermatic cord, seminal vesicles, and cremasteric reflex were all normal.  The examiner noted that a rectal exam in January 2010 revealed a normal prostate, rectum, and perirectal areas.  His testosterone was 579 ng/dl on a range of 168 - 781 (in normal range).  The examiner opined that the Veteran's erectile dysfunction is not caused by his lumbar spine disability.  The examiner reasoned that it was attributable to his nicotine abuse, polysubstance abuse, and depression.  See p.11.  The examiner further reasoned that lumbar spine x-rays do not show abnormalities that could point to cauda equina syndrome or S1 involvement typically producing such impairment, the Veteran has very good cremasteric reflex on exam, his testosterone level is normal, and his arthritic changes in his lumbar spine are minor.  See id.  The examiner also noted in the report that the Veteran had a significant genitourinary history of COPD with asthma.  See p.2.

The April 2015 VA examination report shows the Veteran reported experiencing erectile dysfunction issues particularly after 2009 around the time he had empyema.  He reported he is able to obtain an erection with medication.  The Veteran denied any morning erections, but reported he may still have spontaneous ejaculation at night.  The examiner noted the Veteran had a long history of smoking for over 30 years.  The Veteran reported that he had stopped taking antidepressants, and he reported he did not feel like his depression limits his mood to engage in sexual activity.  He reported a desire but just an inability to obtain an erection spontaneously.  The examiner noted that the Veteran has a long and varied substance abuse history, including cocaine, heroin, and marijuana from the 1980s through 2012.  The Veteran reported no substance abuse since 2012.  Physical examination of the penis, testes, and epididymis, were all normal.  The prostate was not examined at the Veteran's request.  The examiner opined that the Veteran's erectile dysfunction is most likely physiologic in nature and more related to his long history of tobacco abuse.  See VA examination report, April 2015 at p.4; VA medical opinion, April 2015 at p.3.  

Regarding secondary service connection, the examiner opined that the erectile dysfunction was not caused or aggravated by any stroke or TIA, reasoning that the Veteran had fully recovered and had no current residuals of the suspected stroke or TIA he experienced in 2005 (the examiner noted it was more likely a TIA).  See VA medical opinion, April 2015 at p.2.  Regarding any relationship to the Veteran's claimed psychiatric disorder, the examiner further opined it is "apparent" that the erectile dysfunction is not caused by depression or anxiety because the Veteran is not having issues with libido, and because he reported no spontaneous morning erections, whereas when a psychogenic cause is suspected the patient will still note morning or occasional spontaneous erections but may have decreased libido/energy to actually engage in activity.  The examiner further noted that while antidepressant medications at times cause some sexual dysfunction, the Veteran in this case has not been on antidepressant medication for some time yet continues to need a prescription to obtain an erection.  The examiner further opined the erectile dysfunction is not aggravated by any psychiatric disorder because if that were so, as the psychiatric condition waxes and wanes so would the erectile dysfunction, and based on the Veteran's own subjective history.  Finally, the examiner opined that the Veteran's "very mild degree" of lumbar spine arthritis did not cause or aggravate the Veteran's erectile dysfunction.  The examiner reasoned that there is very little medical evidence to link any degree of lumbar spine arthritis to erectile dysfunction, except in a case where pain is severe, or to the extent a patient is prescribed medications that might affect sexual desire or an ability to obtain an erection. 

Finally, the April 2015 VA examiner explained that the most likely underlying causes of the Veteran's erectile dysfunction are his history of substance abuse and tobacco abuse. 

There Board acknowledges that an August 2010 VA examination report relating to the Veteran's lumbar spine disability includes a list of symptoms to which the examiner noted "yes," including numbness, paresthesias, leg or foot weakness, and erectile dysfunction.  In response to the question as to the etiology of the above symptoms, the examiner wrote "gives history of light stroke with right hemiparesis in 2006- says it resolved after rehab."  The Board emphasizes, however, that the focus of this particular examination was the Veteran's lumbar spine, not his erectile dysfunction, and it is not clear whether this examiner intended to opine that only some, or all, of those listed symptoms related to a history of a stroke.  The examiner also did not include any rationale for the brief notation.  Therefore, the Board finds this particular opinion to be of little probative value.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's erectile dysfunction is caused or aggravated by service-connected disability, specifically, the Veteran's service-connected lumbar spine disability.  As shown above, all three VA examinations relating to the claimed erectile dysfunction show the examiners uniformly opined that the Veteran's erectile dysfunction was not caused by his lumbar spine disability.  The April 2015 VA examiner further opined it is not aggravated by his lumbar spine.  There is no medical evidence of record that contradicts the opinions of the VA examiners, who all provided thorough rationales for their conclusions.

Regarding the theory of entitlement as secondary to a stroke or psychiatric disorder, the Veteran is not presently service connected for either disability, albeit the Board acknowledges that the claims for a stroke and for a psychiatric disorder are being remanded herein for further development.  Regardless, however, the April 2015 VA examiner opined that the Veteran's erectile dysfunction is not caused or aggravated by either a stroke (or TIA) or by a psychiatric disorder, and there is no persuasive medical evidence of record that contradicts the VA examiner's opinion, which is supported by a detailed rationale.  As explained above, the Board finds the brief and unclear notation in the August 2010 VA examination report relating to the Veteran's lumbar spine claim to be of little probative value because it is unclear; it also includes no rationale.  Therefore, the preponderance of the evidence is against finding the erectile dysfunction is caused or aggravated by a stroke or TIA or a psychiatric disorder.

The Board acknowledges that the Veteran avers in his November 2010 notice of disagreement and his May 2011 appeal that his erectile dysfunction is related to his service-connected lumbar spine disability, or to a psychiatric disorder.  Ultimately, however, the Board finds the opinions of the VA examiners to be the most probative - that it is not caused or aggravated by his lumbar spine or a psychiatric disorder, based on the detailed objective findings and rationales for their conclusions.  The Board adds that in February 2010 correspondence, the Veteran alleged that he has an acquired psychiatric disorder due to his erectile dysfunction, not the reverse, which contradicts his contention in this matter.  

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran's erectile dysfunction is related to his active service, or caused or aggravated by service-connected disability, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER


The application to reopen the claim of entitlement to service connection for breathing problems or a lung disorder is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for right ankle disability has been received, and the claim is reopened.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a stroke has been received, and the claim is reopened.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for bowel incontinence is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

A.  Right Ankle

The Veteran served on his first period of active duty in the Air Force from August 1978 to September 1982.  He claims that he has a right ankle disability, including right ankle arthritis, that he incurred this period of service.  Specifically, he alleges it was injured in a fall down stairs in service.

As explained above, an unappealed RO decision determined that the character of discharge from the Veteran's second period of active service from March 1986 to July 1987 was under dishonorable conditions for purposes of VA benefits.

By way of background, the Veteran's service treatment records show he complained of right ankle pain in December 1978, and that he was treated in October 1979 for a right ankle sprain after a fall down stairs.  See STRs at p.29-48 (October 1979) and p.100 (December 1978) of 123.  

The Board also notes by way of background that post-service VA treatment records show the Veteran reported twisting his ankle in 1998 and 2002.  See VA treatment records, Washington, February 1999 at p.9, and Martinsburg, April 2009 at p.43.

A December 2003 VA treatment record shows the Veteran had reported a history of injury in service, a post-service twist injury in 2002 was noted, and "right ankle sprain, chronic, may involve peroneal tendons" was diagnosed.  A March 2005 VA orthopedic record shows the Veteran complained of right ankle instability since a sprain in service, and right ankle arthritis was diagnosed.

The Veteran has not been afforded a VA examination relating to his claim.  In light of the evidence of a right ankle sprain in service, and his diagnosed right ankle arthritis, the Board finds that this matter should be remanded so that the Veteran may be afforded a VA examination to address the nature and etiology of the claimed right ankle disability.

B.  Stroke

The Veteran claims entitlement to service connection for a stroke.  

At the outset, the Board notes that there is no evidence of any stroke during the Veteran's first period of active service.  Also, it is not entirely clear whether the Veteran initially intended to claim service connection for a stroke.  He mentioned in a March 2007 statement that he incurred a stroke, but that may have been in the context of alleging unemployability.  Regardless, the Board has reopened the claim based on new and material evidence having been received that he incurred a stroke around 2005 or 2006, and the Board finds that further development is required before a decision can be made on the claim.

While the medical evidence of record indicates the Veteran experienced a stroke or TIA around 2005 or 2006, the Board notes that the underlying treatment records themselves are missing from the claims file.  See, e.g., VA medical opinion, April 2015 (stroke or TIA in March 2005); VA treatment record, August 2010 at p.8 of 18 (stroke in 2006).  The Board adds that an August 2010 VA examination report relating to the Veteran's lumbar spine indicates that the Veteran may have been in rehabilitation after the stroke, after which the residuals resolved, and the Board notes that there are few records in the claims file dated between March 2005 and March 2009.  

Therefore, the Board finds that before a decision can be made on the claim, a complete set of all of the Veteran's VA treatment records dated from March 2005 through March 2009 should be associated with the claims file, including the underlying records of treatment for his stroke or TIA in 2005 or 2006, and including all records from the Martinsburg and Washington, DC VA medical centers.  Also, all of the Veteran's more recent VA treatment records dated since September 2010 should be obtained.

C.  Psychiatric Disorder

The Veteran claims that he has an acquired psychiatric disorder, to include depression and anxiety, secondary to his service-connected lumbar spine disability.

By way of background, February 2009 and April 2010 VA treatment records show a diagnosis of a depressive disorder.  An August 2010 VA treatment record shows diagnosed stress and anxiety.  

The Veteran was afforded an April 2010 VA examination, and an April 2015 VA medical opinion was obtained.

The April 2010 VA examination report shows the VA examiner diagnosed cocaine dependence and alcohol dependence, both in early remission, and noted that there was no diagnosis of any anxiety disorder, and likewise that there was no evidence of an anxiety disorder that is related to the Veteran's service-connected lumbar spine disability.

The Board notes, however, that the request for the examination in the claims file shows that the VA examiner was only asked to address whether the Veteran had anxiety secondary to his lumbar spine disability.  The examiner was not asked to address the Veteran's depressive disorder diagnosed in February 2009 and April 2010.  Furthermore, as noted above, after the April 2010 VA examination, an August 2010 VA treatment record shows diagnosed anxiety.  The Board adds that none of the Veteran's VA treatment records dated since September 2010 are associated with the claims file.

Therefore, the Board finds that this matter should be remanded so that all of the Veteran's more recent VA treatment records dated since September 2010 may be associated with the claims file.  Then, a new VA examination should be performed to address whether the Veteran has a current acquired psychiatric disorder, to include anxiety and depression, and if so, whether it is caused or aggravated by the Veteran's service-connected lumbar spine disability.  The examiner should also be asked to address the history of diagnosed depression and anxiety in the VA treatment records.

D.  Lumbar Spine, Associated Sciatica, and TDIU

The Veteran's lumbar spine disability is presently assigned a 20 percent rating under Diagnostic Code 5237, effective March 24, 2009.  His associated right lower extremity sciatica is current assigned a 20 percent rating under Diagnostic Code 8620, effective February 25, 2010.  The Veteran seeks higher ratings.  See Claim, June 2010.  He also seeks entitlement to a TDIU.

In April 2013, the Board remanded the lumbar spine claim and directed that the AOJ address whether referral for extraschedular consideration was warranted based on the Veteran having alleged marked interference with employment.  See 38 C.F.R § 3 321(b)(1) (2016), Bagwell v Brown, 9 Vet App 377 (1996).

Unfortunately, such directed development has not yet been performed.  Therefore, this matter should be remanded so that the AOJ may address the Veteran's contention that referral for extraschedular consideration is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  His associated right lower extremity sciatica should also be considered.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5243), Note 1 (2016).

Because the claim for an increased rating for the Veteran's lumbar spine disability is being remanded for further development, the Board defers decision on the claim of entitlement to a TDIU as intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the claims file a complete set of all of the Veteran's VA treatment records dated from March 2005 to March 2009 - from both the Martinsburg and Washington, DC VA medical systems.  Also associate with the claims file all of his more recent treatment records dated from September 2010 to present.

2.  After the above development in paragraph (1) has been completed, afford the Veteran a VA examination to address the nature and etiology of his claimed right ankle disability.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  All necessary tests should be performed; an x-ray should be performed.  The examiner should opine as to whether it is "at least as likely as not" that any right ankle condition identified on examination is related to the Veteran's first period of active service, including his documented history of a right ankle sprain in October 1979.  Any opinion must be accompanied by a complete rationale.  

3.  After the above development in paragraph (1) has been completed, afford the Veteran a VA psychiatric examination to address the nature and etiology of his claimed acquired psychiatric disorder, including any depression and anxiety.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any acquired psychiatric disorder identified on examination is caused or aggravated beyond the natural progress of the disease by the Veteran's service-connected lumbar spine disability.  Any opinion must be accompanied by a complete rationale.  

4.  Ask the RO to adjudicate whether referral to the Director, Compensation and Pension, for extraschedular consideration is warranted with regard to the issue of entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability in light of the Veteran's alleged marked interference with employability.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


